DETAILED ACTION
Notice to Applicant


1.	The following is a FINAL office action upon examination of application number 16/809,185. Claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

3.	This application is a continuation application of U.S. Application no. 14/845,455 filed on 09/04/2015.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendment

4.	In the response filed August 05, 2021, Applicant amended claims 1, 5, 7, 8, 12, 14, 15, and 19, and canceled claims 6, 13, and 20. New claims 21-29 were presented for examination. 

5.	Applicant's amendments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments


6.	Applicant's arguments filed August 05, 2021 have been fully considered.

7. 	Applicant submits that “the Office Action fails to cite any passages in Henriksen teaching or suggesting determining available timeslots of a user between the current time and the future time that is indicated by the additional duration or the new due date (as indicated by the second user input).” [Applicant’s Remarks, 08/05/2021, page 9]

As best understood by Examiner, Applicant argues that Henriksen does not teach “determining, by the electronic device, available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar database.” In response to the Applicant’s argument that Henriksen does not teach “determining, by the electronic device, available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar database,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/05/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to 

8. 	Applicant submits that “As an initial matter, the rejection should be withdrawn because the claims are not directed to any one of the groups of abstract ideas identified by the USPTO. In the 2019 Revised Patent Subject Matter Eligibility Guidance (issued in January, 2019 and updated in October, 2019, hereinafter, “Guidance”), the USPTO listed the following groups of abstract idea: mathematical concepts, methods of organizing human activity, and mental process. The instant claims are directed to optimizing user interface for calendar event management and thus, they do
not belong to any one of the groups listed above.” Applicant further submits “In particular, with respect to Step 2A, Prong One, the Office Action asserts that the claims are directed merely to “methods of organizing human activity.” Office Action, p. 12. Applicant respectively disagrees.” [Applicant’s Remarks, 08/05/2021, page 11]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “In particular, with respect to Step 2A, Prong One, the Office Action asserts that the claims are directed merely to “methods of organizing human activity.” Office Action, p. 12. Applicant respectively disagrees.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “determining that a last calendar event associated with a task has been completed, wherein the task is associated with a plurality of calendar events, and determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting a task status field for the task; receiving a user input indicating a task status value; updating a task status based on the task status value; in response to determining that the task status value indicated by the user input does not represent completed, requesting an additional duration or a new due date for the task, receiving a second user input indicating the additional duration or the new due date for the task; determining available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar; and in response to determining the available timeslots of the user, automatically populating one or more timeslots of the user among the available timeslots for the task” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as managing tasks associated with users, and furthermore may be understood as a set of instructions for a human to carry out to update a task status. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, a user input indicating a task status value is received to update a task status based on the task status value, these steps provide additional support for the finding that the claims recite an abstract idea because the task management is directly tied to the human activity being organized. For example, a human could easily provide a user input indicating a task status value on a piece of paper. Similarly, the displaying an object requesting an additional duration or a new due date for the task also falls under the “Certain methods of organizing human activity” abstract idea grouping because these limitations set forth activities that amount to management of personal behavior or interactions (e.g., a person’s task completion). The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when 
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (including social activities, teaching, and following rules or instructions (See, e.g., paragraph [0034]: “The present disclosure provides a method of automatic scheduling, related devices and communication system, and in particular, a productivity application for automatic scheduling of calendar events for a task. Research has shown that users are adopting a much more calendar- focused approach for managing their tasks. Often users will block free time to carry out specific actions, however if the task is incomplete, the user must manually move the action to another free time slot in their Calendar to avoid forgetting. The present disclosure provides a method for automatic scheduling of calendar events for a task.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of scheduling and managing user tasks. The limitations of determining, determining, outputting, receiving, updating, requesting, receiving, determining, and populating cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting an electronic device and a user interface the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain 

9. 	Applicant submits that “the present Application demonstrates a distinct technical advantage in the practical field of user interface for calendar event management, and is not directed to an abstract idea.” [Applicant’s Remarks, 08/05/2021, page 12]

The Examiner respectfully disagrees. Under Step 2A,Prong Two of the eligibility inquiry, Applicants argues that “the present Application demonstrates a distinct technical advantage in the practical field of user interface for calendar event management, and is not directed to an abstract idea.” The additional elements are directed to: “an electronic device,” “a task user interface” and “a calendar database” (claim 1); “a memory storing instructions,” and “one or more hardware processors,” “an electronic device,” “a task user interface” and “a calendar database (claim 8); and “one or more non-transitory computer-readable media,” “an electronic device,” “a task user interface” and “a calendar database (claim 15) which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions), which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  
Even if the outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field for the task, and receiving, through the task user interface, a user input indicating a task status value; and automatically outputting a user interface object requesting an additional duration or a new due date for the task are considered as additional elements, these elements  do not amount to a practical application because they merely involve functions of a graphical interface of a generic computer.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 outputting” activity recited in claims 1/8/15 were evaluated as an additional element, this would be considered insignificant extra-solution activity, which does not amount to a practical application. See MPEP 2106.05(g).
Similarly, even if the steps for receiving  a user input and receiving a  second user input steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The “user input indicating a task status value” merely describes the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity as well as well-understood, routine, and conventional activity in the art, as noted in Step 2B of the §101 rejection. Employing a user interface facilitate collection of data (i.e., user input indicating a task status value) would amount to nothing more than using known or generic 
Lastly, it is noted that there is nothing particular about the computing elements (i.e., electronic device, user interface, memory, hardware processor, calendar database), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. Notably, all of the claim steps can be performed with a generic computer programmed to performed the recited steps. The “electronic device,” “task user interface,” “calendar database,” “memory storing instructions,” “one or more hardware processors in communication with the memory,” and “one or more non-transitory computer-readable media” merely describe generic computing elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted in the 2019 PEG. See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase). For the reasons above, Applicant’s argument is not persuasive.

10. 	Applicant submits that “an analysis of the claims under Part 2B of the Mayo framework, particularly in light of the Guidance, would conclude that the claims are directed to eligible subject matter.” Applicant further submits “In particular, Applicant respectfully submits that the current claims improve the user interface for calendar event management on an electronic device.” 

The Examiner respectfully disagrees. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: an electronic device, a task user interface, calendar database, memory storing instructions, one or more hardware processors, and one or more non-transitory computer-readable media. The electronic device, task user interface, memory storing instructions, one or more hardware processors, and one or more non-transitory computer-readable media merely describe implementation of the invention using elements of a general purpose computer (see paragraph [0048]: “The device 200 illustratively includes a rigid case or housing which carries the electronic components of the device 200. The housing may be elongated vertically, or may take on other sizes and shapes. The device 200 includes a controller comprising at least one processor 202 (such as a microprocessor) which controls the overall operation of the device 200…), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology. 
With respect to the Applicant’s argument that the current claims improve the user interface for calendar event management on an electronic device, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological assuming arguendo that an improvement was achieved, improving the process of determining available timeslots, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., electronic device, a task user interface, calendar database, memory storing instructions, one or more hardware processors), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Objections

12.	Claim 15 is objected to because of the following informalities: typographical errors. 

13.	Claim 15 was amended to recite “in response to the electronic device determining that the task status value indicated by the user input does not represents completed…”. Claim 15 should recite “in response to the electronic device determining that the task status value indicated by the user input does not represent completed...” Appropriate correction is required.

Claim Rejections - 35 USC § 101


14.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 are rejected under 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 are directed to a method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29  is satisfied. 
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 are directed toward a method, system, and computer program product for scheduling. Claims 1-2, 5, 7-9, 12, 14-16, 19, and 21-29 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Specifically, the series of steps in claims 1, 8, and 15 instructing how to determine that a last calendar event associated with a task has been completed, wherein the task is associated with a plurality of calendar events, and determine that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting a task status field for the task; receiving a user input indicating a task status value; updating a task status based on the task status value; in response to determining that the task status value indicated by the user input does not represent completed, requesting an additional duration or a new due date for the task, receiving a second user input indicating the additional duration or the new due date for the task; determining available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar; and in response to determining the available timeslots of the user, automatically populating one or more timeslots of the user among the available timeslots for the task recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for “managing personal behavior or relationships or interactions including following rules or instructions.” As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” because these limitations set forth activities that amount to management of personal behavior or interactions (e.g., managing user tasks). Independent claims 8 and 15 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “an electronic device,” “a task user 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to populate one or more timeslots of the user among the available timeslots for the task. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claims recite hardware and software elements, such as “an electronic device,” “a task user interface,” and “a calendar database” [claim 1]; “a memory storing instructions,” “one or more hardware processors,” “an electronic device,” “a task user interface,” “a calendar database” [claim 8]; and “one or more outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task” merely encompasses insignificant post-solution data transmission activity accomplished via outputting/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation of the invention using generic computing elements and conventional elements from the prior art, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 2, 5, 7-9, 12, 14-16, 19, and 21-29 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2, 5, 7, 9, 12, 14, 16, 19, and 21-29 (i.e., wherein the task status value represents one of completed, not completed, not started, in progress, waiting, or deferred; updating, by the electronic device, a duration of the task or a due date of the task based on user input; determining available timeslots in a calendar database; and populating one or more timeslots among the available timeslots for the task; wherein the one or more timeslots are populated based on one or more scheduling rules; further comprising: in response to the task status value indicated by the user input representing waiting, outputting another user interface object with an option to specify an action that the task depends on or an owner of the action that the task depends on; further comprising: in response to the task status value indicated by the user input representing deferred, outputting another user interface object with an option to specify a date to resume scheduling the task; wherein the task status field of the task user interface comprises a selectable list of task status field options) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2, 5, 7, 9, 12, 14, 16, 19, and 21-29  fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 1-2, 5, 7-9, 12, 14-16, 19, 22-23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al., Pub. No.: US 2014/0200944 A1, [hereinafter Henriksen], in view of Verfuerth et al., Pub. No.: US 2009/0299811 A1, [hereinafter Verfuerth], in view of Judelson, Pub. No.: US 2015/0161571 A1, [hereinafter Judelson], in further view of Hoyne et al., Pub. No.: US 2010/0169146 A1, [hereinafter Hoyne].

As per claim 1, Henriksen teaches a method, comprising: determining, by an electronic device, that a calendar event associated with a task has been completed (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for another task that is dependent on the value relating to task completion entered by the authorized resource); 

in response to the electronic device determining that the calendar event has been completed, outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for 

receiving, through the task user interface, a user input indicating a task status value (paragraph 0134, discussing that the Meeting Series task list is dynamically updated based on the members' actions, such as rescheduling the deadlines, adding notes or subtasks, marking the tasks as completed, etc.; paragraph 0155, discussing that status is an indication of progress with respect to a task object. The status may be one of the following: completed, postponed, pending, uncompleted, overdue, rescheduled, or a combination thereof. The status may be changed by a user/member with a sufficient permission; paragraph 0157, discussing that a task object may have a specific deadline for completion and may involve several subtasks, follow-up tasks, or a combination thereof. The task object may have a status, which may be changed by a user/member with sufficient permission); 

updating, by the electronic device, a task status based on the task status value (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for another task that is dependent on the value relating to task completion entered by the authorized resource; paragraph 0157, discussing that a task object may have a specific deadline for completion and may involve several subtasks, follow-up tasks, 

Henriksen does not explicitly teach determining that the last calendar event associated with the task has been completed, wherein the task is associated with a plurality of calendar events, and determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; and in response to the electronic device determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field for the task; and in response to the electronic device determining that the task status value indicated by the user input does not represent completed, automatically outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task. Verfuerth in the analogous art of task management systems teaches:

determining, by an electronic device, that a last calendar event associated with a task has been completed (paragraph 0043, discussing that while GUI 400 may be used to enter a task for the first time, GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, etc.)…For example, once the system receives an indication that a task has been completed, the system may be configured to automatically prompt the user marking the task as complete; paragraph 0055, discussing that assignees of tasks and/or the user may continue to work and a user (e.g., the assignee) may indicate that a task is complete. Upon receipt of this indication the 

wherein the task is associated with a plurality of calendar events (paragraph 0045, discussing that the system may be configured to generate status chart 606 by examining the tasks associated with the project. According to the exemplary embodiment shown in FIG. 6, status chart 606 shades project and status fields to signify different statuses; paragraph 0049, discussing that   referring now to FIG. 9, an illustration of a GUI 900 provided by the computer system shown in FIGS. 1 and 2 is shown, according to an exemplary embodiment. GUI 900 displays a screen associated with "task steps" tab 902 (i.e., task is associated with a plurality of calendar events) and that shows a detailed summary 904 of task steps for a single task for a single project... According to an exemplary embodiment, the various items on the list are expandable.  For example, by clicking on a plus mark 906 the nine tasks relating to the "pre-construction meeting" may be displayed with detailed information regarding the tasks (e.g., the expected completion date, the percent complete, when entered, etc.)... Using GUI 900 a manager or other user is able to quickly determine what tasks have been completed, what tasks must still be done, and then may plan accordingly; paragraph 0050, discussing that date tabs 1012 may be used to view the history of the task (e.g., the status of the task as of certain dates). A graphical representation 1008 of the installation progress is shown next to area 1004…GUI 1000 may allow a user to supervise the progress of installation and/or sales work to ensure that exceptions are resolved in a timely manner and to ensure that the progress on the work is proceeding on schedule; paragraph 0052, discussing that as projects are worked, the age of tasks are tracked. For example, the number of hours, days, weeks, or months since the task was created may be tracked. Other periods of time may alternatively be tracked (e.g., time since user acceptance of task, time before due date, time since start of day, time since project start, etc.); paragraph 0053), and

determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted (paragraph 0002, discussing that the invention relates to the field of task management; paragraph 0045, discussing that the system may be configured to generate status chart 606 by examining the tasks (i.e., calendar events associated with the task) associated with the project. According to the exemplary embodiment shown in FIG. 6, status chart 606 shades project and status fields to signify different statuses; paragraph 0054, discussing that assignees of tasks and/or the user may continue to work and a user may indicate that a task is complete. Upon receipt of this indication the system may determine whether all tasks are complete. If all tasks are not complete, the process will loop back to step 1108. If all tasks have been completed (i.e., no calendar events associated with the task remain uncompleted), the project may be at an end;  FIG. 4, illustrating events associated with the tasks); and

in response to the electronic device determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting, on the electronic device, a task user interface (paragraph 0043, discussing that while GUI 400 may be used to enter a task for the first time, GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, etc.)…For example, once the system receives an indication that a task has been completed, the system may be configured to automatically prompt the user marking the task as complete (i.e., automatically outputting, on the electronic device, a task user interface); paragraph 0044, discussing that the task dashboard shown on GUI 500 is configured to allow a user to view a summary of the status of all tasks relating to the user (or another user) when summary tab 504 is active…; paragraph 0045, discussing that the system may be configured to 

wherein the task user interface comprises a task status field for the task (paragraph 0043, discussing that GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, etc.)…For example, once the system receives an indication that a task has been completed, the system may be configured to automatically prompt the user marking the task as complete); and 

the task status value indicated by the user input does not represent completed (paragraph 0044, “the "To do" tab may be configured to filter the tasks associated with the user to provide a list only of those items that are open (e.g., not completed). The to-do list may be sorted by due date. One or more of the categories may be hyperlinked or otherwise configured as GUI controls so that clicking on the text for a category will provide a detailed view”; paragraph 0054).

Henriksen is directed toward task scheduling systems. Verfuerth is directed toward a system and method for task management. Therefore they are deemed to be analogous as they both are directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksen 

While the Henriksen-Verfuerth combination teaches a task status value indicated by the user input not representing completed, it does not explicitly teach in response to the electronic device determining that the task status value indicated by the user input does not represent completed, automatically outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task. However, Judelson in the analogous art of task management systems teaches this concept (paragraph 0005, discussing that the invention relates generally to electronic calendar and to-do list software systems, and in particular to calendar and to-do list systems that assist the user in planning for events, appointments, and tasks; paragraph 0026, discussing that in the case where a future event or preparation step is past due and not complete, the time until the event may be represented as a negative number and interpreted as the amount of time past-due. In the past-due case, urgency may be treated as irrelevant and therefore not defined since there is no remaining preparation time. In this case, the system may present a manual means of resolution by re-dating or "snoozing" the event into a 

The Henriksen-Verfuerth combination is directed toward scheduling systems. Judelson  relates to calendar software interfaces and methods. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth combination to include in response to the electronic device determining that the task status value indicated by the user input does not represent completed, automatically outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task, as taught by Judelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by reporting and updating the completion of tasks, thereby allowing management to implement mitigating activities to ensure activities are completed within their predetermined contingency for timeline.

The Henriksen-Verfuerth-Judelson combination does not explicitly teach receiving, by the electronic device, a second user input indicating the additional duration or the new due date for the task; determining, by the electronic device, available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar database; and in response to the electronic device determining the available timeslots of the user, automatically populating, by the electronic device, one or more timeslots of the user among the 

receiving, by the electronic device, a second user input indicating the additional duration or the new due date for the task (paragraph 0026, discussing that the system can receive a user input specifying a task. In one embodiment, responsive to a user input, the system can render a task specification interface on display through which the user can input information corresponding to the task. The task can be specified by a task specification which can include a task description, e.g., a task name or reference, as well as a due date for the task. As used within this specification, the term "due date" can refer to a calendar date within the calendar corresponding to the user specifying the task. The due date can be any of a variety of dates associated with a task;  paragraph 0069, discussing that any updates to the task can result in the system dynamically changing any calendar events relating to the task. Similarly, changing a calendar event for a task can result in the system dynamically changing information for the related task. If, for example, a user changes a due date on a task to a later date, the system can reschedule meetings for the task over the newly defined time period [i.e., changing the due date on a task to a later day corresponds to receiving a second user input indicating the additional duration or the new due date for the task]. Similarly, if the user changes the last calendar event to a later date, the due date of the corresponding task can be automatically changed; paragraph 0052);

determining, by the electronic device, available timeslots of a user between a current time and a future time indicated by the additional duration or the new due date in a calendar database (paragraph 0060, discussing that upon detecting the calendar event conflict between the event and the task, the system can identify an available time slot for the task within calendar and reschedule a calendar event for the task that was originally scheduled for 1:00 p.m.; paragraph 0061, discussing that with calendar event 405 having replaced the previously created calendar 

 in response to the electronic device determining the available timeslots of the user, automatically populating, by the electronic device, one or more timeslots of the user among the available timeslots for the task (paragraph 0047, discussing that upon editing one or more calendar events presented within scheduling field 235, the supplemental information contained within the task specification can be updated dynamically. In addition, each calendar event edited within scheduling field 235 can result in one or more time slots within the calendar of the user 

The Henriksen-Verfuerth-Judelson combination is directed toward scheduling systems. Hoyne relates to personal information management and, more particularly, to automated task scheduling. Therefore they are deemed to be analogous as they both are directed toward 

As per claim 2, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Henriksen  further teaches wherein the task status value represents one of completed, not completed, not started, in progress, waiting, or deferred (paragraph 0134, discussing that the Meeting Series task list is dynamically updated based on the members' actions, such as rescheduling the deadlines, adding notes or subtasks, marking the tasks as completed, etc.; paragraph 0155, discussing that status is an indication of progress with respect to a task object. The status may be one of the following: completed, postponed, pending, uncompleted, overdue, rescheduled, or a combination thereof. The status may be changed by a user/member with a sufficient permission).

As per claim 5, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Henriksen further teaches further comprising: updating, by the electronic device, a duration of the task or a due date of the task based on the second user input (paragraph 0020, discussing that the values, such as duration, start date, end date, priority and resources, of a Branch ID and/or a child of a Branch ID and/or a parent of a Branch ID may be updated by the system of mind mapping, automatically, when an individual updates values related to a different Branch ID or a parent or child of a Branch ID. The system of mind mapping may automatically export these new values according to the allocated resources entered into the mind mapping system. These values may be modified by receiving individuals, who are permitted to change the values, in their particular task tracking system, which may recursively update the mind mapping system, automatically adjusting and updating the external task tracking systems of the individuals allocated as resources by the mind mapping system; paragraph  0154, discussing that a task object has a rescheduled status when the deadline for the required action has been set for a different date than the one originally assigned; paragraph 0155, discussing that status is an indication of progress with respect to a task object. The status may be one of the following: completed, postponed, pending, uncompleted, overdue, rescheduled, or a combination thereof. The status may be changed by a user/member with a sufficient permission; paragraph 0157, discussing that a task object may have a specific deadline for completion and may involve several subtasks, follow-up tasks, or a combination thereof. The task object may have a status, which may be changed by a user/member with sufficient permission; paragraph 0098).

As per claim 7, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Although not taught by the Henriksen-Verfuerth-Judelson combination, Hoyne teaches wherein the one or more timeslots are populated based on one or more scheduling rules (paragraph 0037, discussing that since the task may still exist independently of the calendar events scheduled for the task, any update to the task specification, e.g., the supplemental scheduling data, can cause system 100 to dynamically update any scheduled calendar events for the task. That is, such calendar events can be deleted, rescheduled, or new calendar events 

The Henriksen-Verfuerth-Judelson combination is directed toward scheduling systems. Hoyne relates to personal information management and, more particularly, to automated task scheduling. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth-Judelson combination to include wherein the one or more timeslots are populated based on one or more scheduling rules, as taught by Hoyne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking and reporting the completion of planned tasks, thereby facilitating communication regarding the status and completion of tasks.

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 8 and 15 Henriksen teaches an electronic device, comprising: a memory storing instructions; and one or more hardware processors in communication with the memory; and one or more non-transitory computer-readable media containing instructions (paragraph 0009, discussing a system for collaboration and meeting management comprises a computer, which may include one or more processors, memory storage devices, registers, database structures, input devices, output devices and the like, which may be centralized, distributed on a network or otherwise.  A processor of the system receives instructions stored in a memory location of the system and accesses data from a memory storage device or devices. The data may be stored in a database structure, such 

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.


As per claim 22, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Although not explicitly taught by the Henriksen-Verfuerth-Judelson combination, Hoyne in the analogous art of scheduling systems teaches further comprising: in response to the task status value indicated by the user input representing deferred, outputting another user interface object with an option to specify a date to resume scheduling the task.  (paragraph 0031, discussing that in an embodiment, upon the user specifying a task, responsive to a user input requesting a hold, the scheduling of the task within available slots of time within the calendar can be suspended. At a time subsequent to the hold, responsive to a user input releasing the hold, the task can be scheduled within available slots of time within the calendar (i.e., resume scheduling the task) For example, the user may specify a task two weeks prior to a start date for the task. The user, knowing a series of high priority meeting will be scheduled the week prior to the start date of the task, can request a hold on the scheduling of the task until a time subsequent to the scheduling of the high priority meetings. Upon the high priority meetings being scheduled, the user can release the hold. Responsive to the release of the hold, system 

The Henriksen-Verfuerth-Judelson combination is directed toward scheduling systems. Hoyne relates to personal information management and, more particularly, to automated task scheduling. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth-Judelson combination to include in response to the task status value indicated by the user input representing deferred, outputting another user interface object with an option to specify a date to resume scheduling the task, as taught by Hoyne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking and reporting the completion of planned tasks, thereby facilitating communication regarding the status and completion of tasks.

As per claim 23, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Henriksen further teaches wherein the task status field of the task user interface comprises a selectable list of task status field options (paragraph 0134, discussing that the Meeting Series task list is dynamically updated based on the members' actions, such as rescheduling the deadlines, adding notes or subtasks, marking the tasks as completed, etc.; paragraph 0143, discussing that the system may also automatically modify the scheduled meeting based on the task status: for example, if all tasks for a follow-up meeting are completed prior to the meeting, then the meeting may be cancelled as unnecessary; paragraph 0155, discussing that status is an indication of progress with respect to a task object. The status may be one of the 

Claims 25 and 28 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above.
Claims 26 and 29 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 23, as discussed above.

20.	Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, in view of Verfuerth, in view of Judelson, in view of Hoyne, in further view of Wisniewski et al., Pub. No.: US 2005/0120108 A1, [hereinafter Wisniewski].

As per claim 21, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 1. Although not  taught by the Henriksen-Verfuerth-Judelson-Hoyne combination,  Wisniewski in the analogous art of task management systems teaches further comprising: in response to the task status value indicated by the user input representing waiting, outputting another user interface object with an option to specify an action that the task depends on or an owner of the action that the task depends on (paragraph 0008, discussing a method for automatically tracking progress of a task on a computer network consisting of one or more users on a plurality of computer systems; paragraph 0045, discussing that that if the user selects sub-task ‘dependency’ a window can appear allowing the user to indicate the item or person the user is waiting dependent on in order to make progress. If the user wishes to indicate that a person is impeding progress the user can input the identity (for example, email address) of the appropriate person, at which point that person can be automatically contacted by the database agent).


Claims 24 and 27 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Allen et al., Pub. No.: US 2014/0074591 A1 – describes a status field that may be provided to allow a user to choose the status of the task as, for example, not started, in progress, waiting on someone else, deferred, or complete.
B.	Jafri et al., Pub. No.: US 2011/0113008 A1 – describes a workflow automation system and method.
C.	Pratley et al., Pub. No.: US 2004/0267871 – describes that each task also includes a checkbox which, has three states: incomplete, complete, and in 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/
Primary Examiner, Art Unit 3683